Title: To James Madison from Thomas Stockton, 7 July 1802
From: Stockton, Thomas
To: Madison, James


Letter not found. 7 July 1802. Mentioned in Daniel Brent to Stockton, 14 July 1802 (DNA: RG 59, DL, vol. 14), as a request for JM to pay money due Stockton to Caesar Rodney. Brent replied that since Rodney had already left Washington to return to Delaware, Stockton would have to either authorize someone else to receive the money or “sign the enclosed receipt, and forward it to the secretary of State, in which case the money, will be transmitted to you by Mr. Thom, who acts as the Accountant to this office.”
